[Cite as State v. Freeman, 124 Ohio St. 3d 121, 2009-Ohio-6538.]




            THE STATE OF OHIO, APPELLANT, v. FREEMAN, APPELLEE.
        [Cite as State v. Freeman, 124 Ohio St. 3d 121, 2009-Ohio-6538.]
Certified question answered, and court of appeals’ judgment reversed on the
        authority of State v. Lester.
            (No. 2009-1235 — Submitted September 1, 2009 — Decided
                                  December 17, 2009.)
    CERTIFIED by the Court of Appeals for Mahoning County, No. 08 MA 81,
                                    2009-Ohio-3052.
                                  __________________
        {¶ 1} This matter is before the court upon the certification of a conflict
by the Court of Appeals for the Seventh Appellate District. The court determines
that a conflict exists.
        {¶ 2} The certified question is answered by the court’s opinion in State v.
Lester, 123 Ohio St. 3d 396, 2009-Ohio-4225, 916 N.E.2d 1038. The judgment of
the court of appeals as to appellee’s (appellant below) first assignment of error is
reversed on the authority of State v. Lester.
        MOYER,      C.J.,   and    PFEIFER,     LUNDBERG          STRATTON,   O’CONNOR,
O’DONNELL, and CUPP, JJ., concur.
        LANZINGER, J., dissents.
                                  __________________
        Paul J. Gains, Mahoning County Prosecuting Attorney, and Ralph M.
Rivera, Assistant Prosecuting Attorney, for appellant.
        William A. Freeman, pro se.
                              ______________________